                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

BETTY J. DUNKWU                                                                      PLAINTIFF

v.                             Case No. 4:17-cv-00284-KGB/JTR

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                              ORDER

          Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge J. Thomas Ray (Dkt. No. 13). The Recommended Disposition recommends that this Court

reverse the Commissioner’s decision and remand the matter to the Commissioner for further

consideration (Id.). The time for filing objections to the Recommended Disposition has passed,

and no objections have been filed. After reviewing the Recommended Disposition, the Court

adopts the Recommended Disposition as its findings in all respects (Id.).

          It is therefore ordered that the Commissioner’s decision is reversed and remanded with

instructions to develop the medical record as necessary, including obtaining the opinion of a

consulting physician, and to consider fully all the relevant medical evidence relating to plaintiff

Betty Dunkwu’s impairments and arriving at her residual functional capacity.          This case is

remanded pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89

(1991).

          So ordered this 25th day of March, 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
